Citation Nr: 0100193	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-16 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions from the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Houston, Texas.    


REMAND

A preliminary review of the record discloses that this case 
must be remanded to the RO to address a procedural concern.  
The record discloses that the veteran submitted a VA Form 9, 
Appeal to Board of Veterans' Appeals, which was received by 
VA in August 1999 concerning his claim for an increased 
rating for his service-connected PTSD.  Review of the VA Form 
9 shows that the veteran checked the appropriate box to 
request a hearing at the local VA office before a traveling 
member of the Board.  Additionally, as shown as part of a VA 
Form 9 received by VA in September 1999, which is noted to 
concern the veteran's claim for entitlement to service 
connection for Hepatitis C, the veteran is again shown to 
have checked the appropriate boxes to request a hearing at 
the local VA office before a traveling member of the Board.  
By correspondence accompanying the veteran's VA Form 9, he 
requested a videoconference hearing.  

The veteran was informed by letter from the RO, dated in 
March 2000, that a "Travel Board Video" hearing had been 
scheduled to be conducted at the RO on April 10, 2000.  The 
Board notes that at the time of the March 2000 letter, the 
appellant was incarcerated in the Texas Department of 
Criminal Justice (TDCJ).  Notations contained in the claims 
folders indicate that the veteran had been incarcerated since 
approximately 1990 and that, according to the review of a VA 
Form 119, Report of Contact, dated in March 1992, the veteran 
was not expected to be released until sometime in the year 
2000.  However, the most recent correspondence received from 
the appellant, shown to have been signed by him in September 
1999, reflects that he continued to be confined within the 
TDCJ, and, specifically, at the "Jester" facility located 
in Richmond, Texas.  

The VA has a statutory obligation to the appellant in the 
development of his claim.  38 U.S.C.A. § 5107(a) (West 1991).  
In that regard, the Board notes that the duty to assist 
incarcerated veterans requires VA to tailor its assistance to 
meet the peculiar circumstances of confinement as such 
individuals are entitled to the same care and consideration 
given to their fellow veterans.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  The Board points out, parenthetically, 
that the veteran attended a hearing at the RO in May 1994, 
and that, at that time, he was accompanied to the hearing by 
two guards from the Texas Department of Corrections.  While 
the Board regrets the further delay that a remand of these 
matters will cause, it recognizes that due process 
considerations require such action.  38 C.F.R. § 20.700 
(2000).

In view of the pending hearing request in this matter, the 
Board must remand the case to ensure that the appellant is 
afforded all due process of law.  Accordingly, this case is 
REMANDED for the following development:

The RO should ascertain whether the 
veteran remains incarcerated within the 
Texas Department of Criminal Justice 
system.  Pursuant thereto, the RO should 
inquire whether the veteran continues to 
desire a hearing before a Veterans Law 
Judge at the RO.  If so, the RO should 
schedule the requested hearing, and 
notify the appellant of the same, 
providing as much as advance notice as 
possible.

Thereafter, the case should be reviewed by the RO.  If the 
benefits sought on appeal are not granted, the case should 
then be returned to the Board, if in order, for further 
appellate consideration.  

The purpose of this REMAND is to ensure due process of law.  
By this remand, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition of this case.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


